DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because it is longer than 150 words in length. Correction is required. See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  “a front side indoors” appears to be in error for “indoors to a front side”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“air passage forming member” in claims 6-10
“support member” in claim 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the case of air passage forming member, elements #71 and #72 are 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the following limitations: 
“the first side and the second side” in the fourth line of the claim
“the third side and the fourth side
“the first distance” in the sixth line of the claim
There is insufficient antecedent basis for this limitation in the claim. The recited structures of the four sides are already drawn to the rectangular casing described in claim 6, and the first distance is drawn to the distance between the first side and the second side of the rectangular casing of claim 6. 
Alternatively, if the above structure recited in Claim 8 was intended to reference the casing, the claim lacks clarity. To clarify, examiner suggests adding “of the casing” following “the first side and the second side” and following “the third side and the fourth side.”  Additionally, the last line should read “the smaller one of the first distance and the second distance is the first distance” since “a smaller” of the first/second distance was recited in claim 6. For the purpose of examination, it will be assumed these limitations were meant to refer to the casing.
Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites, “the first air conditioning unit and the second air conditioning unit are disposed in a first direction,” which does not structurally define the orientation of the units. It is unclear is they are disposed next to each other in a first direction, or lined up front to back both facing the same direction, or something else. This limitation will be interpreted as meaning adjacent and facing the same direction, the first direction being the direction of a line connecting the two units.
Claim 10 is rejected as being dependent upon an indefinite claim, and therefore includes the same error(s). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (JP-2017146011, foreign patent citation 8 of IDS dated 6/24/2020) in view of Aizawa (WO-2014175109, foreign patent citation 10 of IDS dated 6/24/2020). Citations to these documents will be made using the translated copies submitted with the IDS.
Re: Claim 6, Okuyama discloses an air conditioning unit (indoor unit 5, fig. 4) that blows out temperature-controlled air to a front side indoors (pg 9, para 19) the air conditioning unit comprising:
a fan (blower 22, fig. 4);
a rectangular casing in which the fan is disposed (housing 20, fig. 4); and
an air passage forming member (duct unit 24, fig. 4) that is disposed on an air-flow downstream side of the fan and that forms an air passage having a circular cross-sectional shape (fig. 4, duct unit 24 is a cylinder that is downstream of the fan), wherein 
the rectangular casing (housing 20, fig. 5 is a view from the front) has a first side (fig. 5, left side of housing 20), a second side (fig. 5, right side of housing 20), a third side (fig. 5, top of housing 20), and a fourth side (fig. 5, bottom of housing 20) when viewed from a front direction 
Okuyama fails to explicitly disclose a smaller one of a first distance between the first side and the second side and a second distance between the third side and the fourth side is no greater than 2.5 times a diameter of a cross section of the air passage. However Aizawa teaches an indoor unit wherein a smaller one of a first distance (Lw)  between the first side and the second side and a second distance (Lh) between the third side and the fourth side is no greater than 2.5 times a diameter of a cross section of the air passage (translation pg 3, para 11 starting with “Fig. 11 shows…” – diameter of the fan is 3/5 of the flow passage length or width, and per pg 14 line 15 – 16 of Applicant’s specification the diameter of the fan dictates the diameter of the air passage).
Therefore, in view of Aizawa’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the indoor unit of Okuyama with a smaller one of a first distance between the first side and the second side and a second distance between the third side and the fourth side is no greater than 2.5 times a diameter of a cross section of the air passage. Such would provide the benefit of improved blowing efficiency (see Aizawa translation pg 3 para 11, the fan diameter is equal to 3/5 of the length of width of the case which means that the length or width of the case is 1.25 times the fan diameter).
Re: Claim 7, Okuyama in view of Aizawa further discloses the smaller one of the first distance and the second distance is no greater than 2.0 times the diameter of the cross section of the air passage (See Aizawa translation pg 3 para 11, first and second distances, Lw and Lh 
Re: Claim 8, Okuyama in view of Aizawa  further discloses a drain pan (See Okuyama bottom plate 31, fig. 4, pg 10 para 25 – the bottom plate also functions as a drain pan) that receives dew condensed inside the casing, wherein the drain pan is disposed in a lower part inside the casing (See Okuyama fig. 4), the first side and the second side extend in a height direction of the casing (See Okuyama fig. 5, left side of housing 20 and right side of housing 20 extend in a height direction), the third side and the fourth side extend in a width direction of the casing (See Okuyama fig. 5, the top and bottom of housing 20 extend in a width direction), and
the first distance is smaller than the second distance (See Okuyma fig. 5, the height of housing 20 is less than the width; See Aizawa Figure 11, the width of the casing includes Lw + additional width to accommodate the controls and is thus larger than Lh). See 112(b) rejection above for interpretation.
Re: Claim 9, Okuyama discloses an air conditioning system (indoor unit assembly 3,  fig. 14, pg 14 para 49) comprising:
a first air conditioning unit and a second air conditioning unit (fig. 14, the four indoor units 5), each comprising:
a fan (blower 22, fig. 4);
a rectangular casing in which the fan is disposed (housing 20, fig. 4); and
an air passage forming member (duct unit 24, fig. 4) that is disposed on an air-flow downstream side of the fan and that forms an air passage having a circular cross-sectional shape (fig. 4, duct unit 24 is a cylinder that is downstream of the fan), wherein 

the first air conditioning unit and the second air conditioning unit are disposed in a first direction (fig. 14, first direction is up and down, units are stacked vertically), 
a center of the air passage of the first air conditioning unit is separated from a center of the air passage of the second air conditioning unit by a third distance (fig. 14, center to center distance between two duct units 24) in the first direction,
Okuyama fails to explicitly disclose a smaller one of a first distance between the first side and the second side and a second distance between the third side and the fourth side is no greater than 2.5 times a diameter of a cross section of the air passage, and
the third distance is no greater than 2.5 times the diameter of the cross section of the air passage.
However, Aizawa teaches a smaller one of a first distance between the first side and the second side and a second distance between the third side and the fourth side is no greater than 2.5 times a diameter of a cross section of the air passage (translation pg 3, para 11 starting with “Fig. 11 shows…” – diameter of the fan is 3/5 of the flow passage length or width, and per pg 14 line 15 – 16 of Applicant’s specification the diameter of the fan dictates the diameter of the air passage). 

Okuyama in view of Aizawa further discloses the third distance is no greater than 2.5 times the diameter of the cross section of the air passage (Okuyama fig. 14, the units are stacked with no gap, so the center to center distance cannot be more than the height of a single unit, which in view of Aizawa is 1.25 times the fan diameter).
Re: Claim 10, Okuyama further discloses a support member (beam 84, fig. 14) that is disposed between the first air conditioning unit and the second air conditioning unit (fig. 14, a support member 84 is positioned between each indoor unit 5) and that supports one or both of the first air conditioning unit and the second air conditioning unit, wherein a dimension of the support member in the first direction is equal to or smaller than half the diameter of the cross section of the air passage (fig. 14, the height of beam 84 is much less than half of the diameter of the cross section of the air passage).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER C PILLOW/            Examiner, Art Unit 3763                                                                                                                                                                                            
/TAVIA SULLENS/            Primary Examiner, Art Unit 3763